Citation Nr: 0700463	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-13 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the low back.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the neck. 

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
and inactive duty training as a member of the United States 
Army Reserves from October 1974 to November 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in February 1981 denied the veteran's 
claims of entitlement to service connection for residuals of 
injuries to his low back and neck.  The veteran did not 
initiate an appeal of that determination by the agency of 
original jurisdiction to the Board by filing a timely notice 
of disagreement, and, consequently, the denial of service 
connection for residuals of injuries to the low back and neck 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2006).  The veteran has 
submitted additional evidence in an attempt to reopen those 
claims.  The RO found that the additional evidence is not new 
and material, and the current appeal on those issues ensued.    
   


FINDINGS OF FACT

1.  A rating decision in February 1981 denied entitlement to 
service connection for residuals of injuries to the low back 
and neck.  

2.  Evidence added to the record since February 1981 
concerning the appellant's low back and neck does not relate 
to an unestablished fact necessary to substantiate the claims 
and does not raise a reasonable possibility of substantiating 
the claims; a VA spine examination was cancelled in September 
2005 because the veteran failed to report for the 
examination. 

3.  There is no competent medical evidence of record that the 
appellant has a chronic right shoulder disorder which is 
etiologically related to his military service. 

4.  Without good cause, the appellant failed to report for a 
VA audiological examination which was necessary to establish 
entitlement to a higher disability rating for service-
connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  A rating decision in February 1981, which denied 
entitlement to service connection for residuals of injuries 
to the appellant's low back and neck, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Additional evidence received since February 1981 is not 
new and material, and the claims of entitlement to service 
connection for residuals of injuries to the low back and neck 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.655 (2006).  

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.655 (2006).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
August 2001, August 2002, September 2002, April 2004, and 
August 2005 by the RO satisfied the statutory and regulatory 
duty to notify provisions.  Examinations for disability 
evaluation purposes were scheduled for September 2001, 
November 2004, and September 2005.  The veteran failed to 
report for the scheduled examinations and has provided no 
reason for his failure to report, nor has he requested re-
scheduling of the examinations.  The veteran has provided 
testimony in support of his claims at a hearing in April 
2004.  There is no indication in the record that additional 
evidence material to the issues decided herein which is not 
part of the veteran's claims file is available.  Therefore, 
the Board finds that VA has met the duties to notify and to 
assist required by law as to the claims decided herein. 

Service Connection Claims.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

The term "active military, naval, or air service" includes 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty and any period of inactive duty 
training in which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West 2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a two-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Then, the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5103A has been met. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006).

With regard to the appellant's attempts to reopen his claims 
of entitlement to service connection for residuals of injuries 
to his low back and neck, which were the subject of prior 
final disallowances, the evidence of record at the time of the 
rating action in February 1981 which denied the claims 
included: service medical records which showed complaints by 
the veteran of pain in his low back and neck after a claimed 
incident of falling from the track of an armored personnel 
carrier; the report of a medical examination in November 1979 
for ETS [expiration of term of service] which showed his neck 
and spine as normal; and the report of a VA examination 
conducted in February 1981 at which the examining VA physician 
found no pathology of the lower or cervical regions of the 
spine to account for the appellant's subjective complaints of 
pain.

The basis of the prior final denial of entitlement to service 
connection for residuals of injuries to the low back and neck 
was that there was no showing that the appellant then had any 
residual disorder of the low back or of the neck which was 
etiologically related to any injury during a period of ACDUTRA 
or a period of inactive duty training.

The additional evidence added to the record since February 
1981 concerning the veteran's complaints of low back and neck 
pain includes statements in writing and testimony at a 
personal hearing on the matter made by him and voluminous VA 
and non-VA post-service medical treatment records.

The veteran's statements of personal belief that he has some 
disorders of his low back and neck which are etiologically 
related to injuries during ACDUTRA or a period of inactive 
duty training, while no doubt sincere, are not new in that 
such statements merely repeat what he had stated to VA prior 
to the February 1981 rating action.  

The additional medical treatment records tend to show that the 
appellant may have developed some disorders of his low back 
and neck regions but do not show that an injury sustained in 
military service resulted in any residual disability.  The 
additional evidence does not contain a medical opinion in 
writing by any physician or other qualified health 
professional that the appellant has a current disability of 
the low back and/or the neck which may be linked medically to 
military service.

The additional evidence added to the record since February 
1981 concerning the veteran's complaints of low back and neck 
pain does not relate to the unestablished fact necessary to 
substantiate the claims (the existence of chronic low back and 
neck disorders which are residual to injuries in service) and 
does not raise a reasonable possibility of substantiating the 
claims.  For those reasons, the evidence added to the record 
since February 1981 concerning the veteran's complaints of low 
back and neck pain is not new and material, and the claims may 
not be reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  Additionally, the RO requested 
that the veteran be scheduled for a spine examination in 
August 2005 in order to obtain a medical opinion as to whether 
any current neck or back disorder was due to or the result of 
an inservice event, injury, or disease.  Information received 
from the VA medical facility reflects that the requested 
examination was cancelled in September 2005 because the 
veteran failed to report.  The RO notified the veteran in a 
SSOC dated in October 2005 that notice of his failure to 
report had been received.  The veteran has provided no reason 
for his failure to report.  As noted above, the provisions of 
38 C.F.R. § 3.655 provide that when an examination was 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

With regard to the appellant's claim of entitlement to service 
connection for a disorder of the right shoulder, at the 
examination in November 1979 for expiration of term of 
service, his upper extremities were evaluated as normal.  
There is no competent medical evidence of record in this case 
of a medical opinion in writing that the appellant has a 
disability of the right shoulder which is etiologically 
related to any incident in or manifestation during military 
service, and neither the veteran nor his representative have 
alleged that any such medical opinion has ever been rendered 
by a physician or other qualified health professional familiar 
with the appellant's medical history.  There is no evidence 
tending to establish that an event, injury, or disease 
occurred in service resulting in right shoulder symptoms, nor 
is there an indication that any current right shoulder 
disability may be associated with the veteran's service or 
with another service-connected disability.  There is no basis 
in law or in fact to allow entitlement to service connection 
for a right shoulder disability at this time, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).    

Increased Rating Claim.  As noted above, when a claimant, 
without good cause, fails to report for a medical examination 
which is necessary to establish entitlement to an increased 
rating, a claim for an increased evaluation shall be denied.  
38 C.F.R. § 3.655 (2006).

In connection with the appellant's claim on appeal of 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss, a VA audiological 
examination to evaluate the nature and severity of his loss 
of auditory acuity was scheduled for September 2001.  The 
veteran failed to report for the examination.  After the 
hearing in April 2004, the veteran was again scheduled for 
examination in November 2004 and again in September 2005, at 
a VA medical facility, and notice of the time and place of 
the examination was sent to his address of record.  The 
appellant failed to report for any of the scheduled VA 
audiological examinations, did not state to VA a reason for 
his failure to report, and did not request re-scheduling of 
the examination.  On this record, the appellant's claim for a 
compensable rating for bilateral hearing loss must be denied 
under the provisions of 38 C.F.R. § 3.655.  

Benefit Of Doubt Doctrine.  As the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right shoulder disorder and for a 
compensable rating for hearing loss, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002).   


ORDER

New and material evidence not having been received, claims of 
entitlement to service connection for residuals of injuries 
to the low back and neck are not reopened and the appeal on 
those issues is denied.  

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


